Exhibit 10.1

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be the President, Executive Chairman of the Board
and Chief Science Officer of the Company until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company. The
undersigned’s biographical information previously furnished to the Company and
the Representative is true and accurate in all material respects, does not omit
any material information with respect to the undersigned’s biography and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned’s
FINRA Questionnaire and Director and Officer Questionnaire previously furnished
to the Company and the Representative is true and accurate in all material
respects. The undersigned represents and warrants that, except as disclosed in
the undersigned’s Director and Officer Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as
President, Executive Chairman of the Board and Chief Science Officer of the
Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

 

  /s/ Gbola Amusa   Gbola Amusa

 

   

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be the Chief Operating Officer of the Company until
the earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire and Director and
Officer Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that, except as disclosed in the undersigned’s Director and Officer
Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as Chief
Operating Officer of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

 

  /s/ Guy Barudin   Guy Barudin



  

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be an Independent Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire and Director and
Officer Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that, except as disclosed in the undersigned’s Director and Officer
Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as an
Independent Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

/s/ Richard Giroux  Richard Giroux



 

 

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be the President, Chief Executive Officer and as a
Director of the Company until the earlier of the consummation by the Company of
a Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s biography and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned’s
FINRA Questionnaire and Director and Officer Questionnaire previously furnished
to the Company and the Representative is true and accurate in all material
respects. The undersigned represents and warrants that, except as disclosed in
the undersigned’s Director and Officer Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as
President, Chief Executive Officer and as a Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

/s/ Jonas Grossman  Jonas Grossman

  

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be the Chief Financial Officer, Head of Strategy
and as a Director of the Company until the earlier of the consummation by the
Company of a Business Combination or the liquidation of the Company. The
undersigned’s biographical information previously furnished to the Company and
the Representative is true and accurate in all material respects, does not omit
any material information with respect to the undersigned’s biography and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned’s
FINRA Questionnaire and Director and Officer Questionnaire previously furnished
to the Company and the Representative is true and accurate in all material
respects. The undersigned represents and warrants that, except as disclosed in
the undersigned’s Director and Officer Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as Chief
Financial Officer, Head of Strategy and as a Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

/s/ George Kaufman  

George Kaufman

   

[Signature page to Insider Letter]

  



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004


 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be an Independent Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire and Director and
Officer Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that, except as disclosed in the undersigned’s Director and Officer
Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as an
Independent Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

 

  /s/ Isaac Manke   Isaac Manke

  

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be an Independent Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire and Director and
Officer Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that, except as disclosed in the undersigned’s Director and Officer
Questionnaire:



 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as an
Independent Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

/s/ Michael Rice  

Michael Rice

  

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be an Independent Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire and Director and
Officer Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that, except as disclosed in the undersigned’s Director and Officer
Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as an
Independent Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

/s/ Matthew Rossen  Matthew Rossen

  

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. Intentionally Omitted.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. The undersigned agrees to be an Independent Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire and Director and
Officer Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that, except as disclosed in the undersigned’s Director and Officer
Questionnaire:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



3

 

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



4

 

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 



5

 

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as an
Independent Director of the Company.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

/s/ R.A. Session II  R.A. Session II

  

[Signature page to Insider Letter]

 



 

 

 

April 23, 2020

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, 21st Floor

New York, NY 10004

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Chardan
Healthcare Acquisition 2 Corp., a Delaware corporation (the “Company”) and
Chardan Capital Markets, LLC, as representative (the “Representative”) of the
Underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one warrant, with each warrant being
exercisable to purchase one-half of one share of Common Stock at a price of
$11.50 per full share (“Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares, and Private Warrants (and the underlying Common Stock)
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Common Stock underlying the Private Warrants, all
rights of which will terminate on the Company’s liquidation.

 

(c) In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
vendor or other person who is owed money by the Company for services rendered or
products sold or contracted for, but only to the extent necessary to ensure that
such loss, liability, claim, damage or expense does not reduce the amount of
funds in the Trust Fund; provided, that such indemnity shall not apply if such
vendor or other person has executed an agreement waiving any claims against the
Trust Fund.

 

(d) In the event that the Company does not consummate a Business Combination and
must liquidate and its remaining net assets are insufficient to complete such
liquidation, the undersigned agrees to advance such funds necessary to complete
such liquidation and agrees not to seek repayment for such expenses.

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Warrants will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Warrants.



 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliate of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 



2

 

 

9. Intentionally Omitted

 

10. Intentionally Omitted

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Certificate of
Incorporation, or a tender offer by the Company prior to a Business Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO
and the purchase of the Private Warrants; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Warrants” shall
mean the warrants purchased in the private placement taking place simultaneously
with the consummation of the Company’s IPO; (vi) “Registration Statement” means
the registration statement on Form S-1 filed by the Company with respect to the
IPO; and (vii) “Trust Fund” shall mean the trust fund into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

Copy (which copy shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler

Facsimile: (212) 446-4900

 



7

 

 

If to the Company:

 

Chardan Healthcare Acquisition 2 Corp.

17 State Street, Suite 1600

New York, NY 10004

Attn: Jonas Grossman

Facsimile:

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature page to follow]

 



8

 

  

  CHARDAN INVESTMENTS 2, LLC       By: /s/ Jonas Grossman   Name:  Jonas
Grossman   Title: Managing Member

   

 

[Signature page to Insider Letter]

  

 

 

